               IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA            :        1:20CR362
                                    :
      v.                            :
                                    :
                                            FACTUAL BASIS FOR PLEA REDACTED
ALYSON BROOKE SAUNDERS              :
                                            IN ACCORDANCE WITH §3509




      NOW COMES the United States of America, by and through Steven R.

Grocki, Chief, Child Exploitation and Obscenity Section, and Nadia Prinz,

Trial Attorney, and as a factual basis under Rule 11, Fed. R. Crim. P., filed

under seal pursuant to 18 U.S.C. § 3509, states the following facts which the

Government would have proven at trial:


   1. In February of 2019, Investigators with Homeland Security

Investigations in Winston Salem and the North Carolina State Bureau of

Investigation received information that the defendant, ALYSON BROOKE

SAUNDERS, (SAUNDERS) was in an online relationship with one Gavin

Collins, a convicted sex offender and UK citizen residing in London. During a

sex offender home visit at Collin’s residence, London Metropolitan Police

learned that Collins was in possession of child pornography and that he was

corresponding with SAUNDERS, a day care teacher in North Carolina. Upon

receiving this information, HSI agents contacted SAUNDERS and learned



                                        1


        Case 1:20-cr-00362-CCE Document 18 Filed 10/29/20 Page 1 of 6
she was employed at a day care facility in Greensboro, North Carolina,

within the Middle District of North Carolina.

  2. Between on or about February 28 and April 4, 2019, agents conducted

multiple interviews of SAUNDERS. According to SAUNDERS admissions,

Collins had asked her to produce and send him images



                                            SAUNDERS indicated she was

aware of Collins’ sexual interest in children. SAUNDERS further indicated

that on multiple occasions in or about February through March of 2019, she

took advantage of opportunities to be alone with various minors, such as

when changing their diapers or assisting them in the bathroom.




Saunders further stated she would record photos or videos of this conduct at

the daycare using her iPhone. Thereupon she would electronically forward

these videos and images to COLLINS via Wickr, an encrypted internet-based

chat application. SAUNDERS claimed she would then immediately delete

the captured images to avoid future detection from law enforcement. While



                                     2


       Case 1:20-cr-00362-CCE Document 18 Filed 10/29/20 Page 2 of 6
capturing these images and recordings on her iPhone, she sometimes

displayed hand-written notes that contained messages to third-party

subjects with whom Collins communicated on the internet. SAUNDERS was

told by Collins to destroy the notes afterwards, which she did. SAUNDERS

also disclosed that she and Collins had been on a hidden service on the Tor

network called the Annex, which website was for users interested in viewing

and sharing child pornography.

  3. SAUNDERS identified each respective minor victim by name and

image and made related specific admissions as follows.




                                                                       .




                                 . SAUNDERS indicated she sent all these

images to Collins. SAUNDERS indicated she created and sent Collins these



                                     3


       Case 1:20-cr-00362-CCE Document 18 Filed 10/29/20 Page 3 of 6
images because she was worried he would not speak to her if she did not

send them.

  4. A forensic examination Collin’s hard drives, initially seized by the

London Metropolitan Police in the course of their own investigation, revealed

that he had received and saved images which SAUNDERS had sent him.

SAUNDERS was shown images and video clips possessed by Collins on his

hard drives and she admitted to having created and sent about 39 of these

images, including images of minors depicted in sexually explicit conduct as

well as images of herself engaged in other sexual acts. For instance,




                                      4


       Case 1:20-cr-00362-CCE Document 18 Filed 10/29/20 Page 4 of 6
  5. The images of child pornography produced and distributed by

SAUNDERS are of real children engaged in sexually explicit conduct,




           The depictions were produced and transmitted using the

Internet, a means or facility of interstate or foreign commerce, and produced

by a cellphone, which had been - or which was produced with materials that



                                      5


       Case 1:20-cr-00362-CCE Document 18 Filed 10/29/20 Page 5 of 6
had been - mailed, shipped, or transported across state lines or in foreign

commerce by any means.




                                      6


       Case 1:20-cr-00362-CCE Document 18 Filed 10/29/20 Page 6 of 6
